Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Applicant's response to the previous Office action, dated November 9, 2022, has been received. By way of this submission, Applicant has amended claims 1, 19, 40, 49, 50, and 80, and cancelled claims 55, 57, 58, 75, 76, 78, 79, and 81. Upon entry of this response, claims 1-2, 17, 19, 40-41, 43-44, 49-51, and 80 are currently pending in the application.
Claims 43-44 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on March 31, 2021.
Claims 1-2, 17, 19, 40-41, 49-51, and 80 are therefore under examination before the Office.
The rejections of record can be found in the previous Office action, dated July 13, 2022.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 9, 2022 was filed after the mailing date of the first Office action on the merits on March 5, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 17, 19, 40-41, 49-51, 55, 57-58, 75-76 and 78-81 were previously rejected under 35 U.S.C. 103 as being unpatentable over Hoof (WO 2019/224246 A1) in view of McGregor (Am J Respir Crit Care Med. 2019 Feb 15; 199(4): 433-445) and Ardeleanu (U.S. patent 9,574,004).
Applicant argues that the claimed antibody combination produces unexpected results in improvement in asthma treatment. Applicant further argues that Hoof does not teach the claimed combination of administration of an IL-33 antagonist in combination with an IL-4R antagonist as currently claimed.
Applicant's arguments in view of the amendments to the claims have addressed this issue, and this rejection is hereby withdrawn.

Claims 1-2, 17, 19, 40-41, 49-51, and 80 are rejected under 35 U.S.C. 103 as being unpatentable over Orengo (U.S. Patent No. 10,815,305) in view of Hoof and Ardeleanu. 
Applicant argues that Orengo does not specifically disclose the treatment regimen of the present claims wherein the IL-33 antagonist and the IL-4R antagonist are both administered in an initial dose of 300 mg and wherein the maintenance doses of both the IL-33 antagonist and the IL-4R antagonist are 300 mg administered every other week. Applicant further argues that the prior art, alone or in combination, does not teach efficacy in treating patients with both a blood eosinophil count of greater than or equal to about 300 cells per microliter and less than about 150 cells per microliter. 
Applicant's arguments have been considered fully but are not found to be persuasive.
Orengo teaches that a combination of an IL-33 antagonist and the IL-4R antagonist may be administered in one or more secondary doses (i.e. maintenance doses), two weeks after the preceding dose (col. 43, lines 28-48 and col. 44, lines 6-36). 
Orengo also teaches that a therapeutically effective amount of an IL-33 antagonist or an IL-4R antagonist may be about 300 mg (col. 40, lines 26-49). 
The combination, dosage, and schedule of the claimed treatment are all taught by Orengo. 
Additionally, as stated previously, Hoof teaches that eosinophil count is useful for selecting a subject for treatment with the above combination of antibodies (see, e.g., page 8, lines 22-33). Hoof further teaches that reference counts of eosinophil in blood may higher than 300 cells per microliter (page 28, line 33 through page 29, line 18). The use of a blood eosinophil count greater than or equal to 300 cells per microliter for evaluating asthma treatment was known in the art, as evidenced by Hoof.
Applicant's disclosure fails to show any results that the claimed treatment method, including the schedule of dosage, produces unexpected results over the prior art. Applicants must show that their results were greater than those which would have been expected from the prior art to an unobvious extent, and that the results are of a significant, practical advantage. Ex parte The NutraSweet Co., 19 USPQ2d 1586 (Bd. Pat. App. & Inter. 1991). MPEP 716.02(a)(I).
Expected beneficial results are evidence of obviousness of a claimed invention. In re Gershon, 372 F.2d 535, 538, 152 USPQ 602, 604 (CCPA 1967). For reasons stated above, the combination of an Il-33 antagonist and an IL-4R antagonist as claimed would be expected to have a synergistic effect since the inherent synergistic effect necessarily flows from the teachings of the applied prior art; see Ex parte Levy, 17 USPQ2d 1461, 1464 (BPAI 1990).
With regards to Applicant's amended claim 50, the claimed complementarity determining regions are the same as those of dupilumab, according to Applicant's specification at para. 00299-00307. As stated previously, Orengo teaches dupilumab (claim 23). 
This rejection is therefore maintained.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 2, 17, 19, 40-41, 49-51, 55, 57-58, 75-76, and 78-81 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-44 of U.S. Patent No. 10,815,305 in view of Hoof and Ardeleanu.
Claims 1, 2, 17, 19, 40-41, 49-51, 55, 57-58, 75-76, and 78-81 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13-14, 16, 18, 24, 26, 73-79, 82-86 of copending Application No. 16/599,709 in view of Hoof and Ardeleanu.
Applicant argues that the claims in the conflicting '305 patent and '709 application do not recite dosage limitations or the use of blood eosinophil counts, and these limitations are not taught by Hoof or Ardeleanu.
Applicant's arguments in view of the amendments to the claims have not addressed these issues fully. In the interest of compacting prosecution, the above rejections are withdrawn, and the following new grounds of rejection are hereby issued, necessitated by Applicant’s amendments to the claims:
Claims 1-2, 17, 19, 40-41, 49-51, and 80 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-44 of U.S. Patent No. 10,815,305 in view of Hoof, Ardeleanu, and Clinical Trial NCT03387852 (cited previously).
The ‘305 patent claims a method for treating an inflammatory disease or disorder of the airway or lungs of a subject in need thereof, comprising administering an interleukin-33 (IL-33) antagonist in combination with an interleukin-4 receptor (IL-4R) antagonist (claim 1). The IL-4R antagonist may be dupilumab, and the IL-33 antagonist may be REGN3500, which is the same as SAR440340 (claim 28).
However, the '305 patent does not teach the use of blood eosinophil count to select a patient or the claimed dosage schedule.
Hoof teaches a method for the treatment of asthma, comprising a combination of an antibody against IL-4R (e.g. dupilimab), and an antibody against IL-33 (page 41, lines 12-20 and page 62, lines 19-25).
Hoof further teaches that eosinophil count is useful for selecting a subject for treatment with the above combination of antibodies (see, e.g., page 8, lines 22-33). Hoof further teaches that reference counts of eosinophil in blood may higher than 300 cells per microliter (page 28, line 33 through page 29, line 18).
Ardeleanu teaches the administration of an anti-IL-4R antibody for the treatment of asthma, which comprises the light and heavy chains of dupilumab (claim 2). Ardeleanu also teaches doses of the antibody from 75 mg to 600 mg, administered by injection (claims 3-4). Ardeleanu also teaches that the patient has moderate-to-severe asthma that is uncontrolled with a background asthma therapy comprising an ICS, a LABA, or a combination thereof, and that treatment reduces dependency on these drugs (claim 10). Ardeleanu also teaches that the IL-4R antagonist may be administered with one or more additional therapeutic agents (col. 24, lines 21- 35).
Ardeleanu also teaches the administration of an anti-IL-4R antibody for the treatment of asthma, wherein the subject has blood eosinophils greater than or equal to 300 cells per microliter (col. 3, lines 42-62).
Clinical Trial NCT03387852 teaches a dosage schedule of SAR440340 and Dupilumab, administered every two weeks (page 4).
It would have been prima facie obvious for a person of ordinary skill in the art as of the effective filing date to combine the teachings of the '305 patent, Hoof, Ardeleanu, and Clinical Trial NCT03387852 to arrive at the claimed invention. An ordinary artisan would have been motivated to do so, and have a reasonable expectation of success, since all three reference teach combination immunotherapies to treat asthma. As evidenced by Hoof, the use of blood eosinophil counts was routinely used to assess patients for immunotherapy for asthma, and as evidenced by Clinical Trial NCT03387852, the claimed dosage schedule of the two antibodies was also known in the art.

Claims 1-2, 17, 19, 40-41, 49-51, and 80 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13-14, 16, 18, 24, 26, 73-79, 82-86 of copending Application No. 16/599,709 in view of Hoof, Ardeleanu, and Clinical Trial NCT03387852.
The ‘709 application claims a method for treating asthma, comprising administering an IL-33 antagonist and an IL-4R antagonist (claim 13), wherein the IL-33 antagonist comprises an antibody identical to the claimed anti-IL-33 antibody of the instant application (claim 83), and the IL-4R antagonist comprises the antibody dupilumab (claim 75 and 86). The ‘709 application also claims that the asthma may be a high-eosinophilic subset of eosinophilic asthma (claim 76).
However, the '709 application does not teach the use of blood eosinophil count to select a patient, or the claimed dosage schedule.
Hoof teaches a method for the treatment of asthma, comprising a combination of an antibody against IL-4R (e.g. dupilimab), and an antibody against IL-33 (page 41, lines 12-20 and page 62, lines 19-25).
Hoof further teaches that eosinophil count is useful for selecting a subject for treatment with the above combination of antibodies (see, e.g., page 8, lines 22-33). Hoof further teaches that reference counts of eosinophil in blood may higher than 300 cells per microliter (page 28, line 33 through page 29, line 18).
Ardeleanu teaches the administration of an anti-IL-4R antibody for the treatment of asthma, which comprises the light and heavy chains of dupilumab (claim 2). Ardeleanu also teaches doses of the antibody from 75 mg to 600 mg, administered by injection (claims 3-4). Ardeleanu also teaches that the patient has moderate-to-severe asthma that is uncontrolled with a background asthma therapy comprising an ICS, a LABA, or a combination thereof, and that treatment reduces dependency on these drugs (claim 10). Ardeleanu also teaches that the IL-4R antagonist may be administered with one or more additional therapeutic agents (col. 24, lines 21- 35).
Ardeleanu also teaches the administration of an anti-IL-4R antibody for the treatment of asthma, wherein the subject has blood eosinophils greater than or equal to 300 cells per microliter (col. 3, lines 42-62).
Clinical Trial NCT03387852 teaches a dosage schedule of SAR440340 and Dupilumab, administered every two weeks (page 4).
It would have been prima facie obvious for a person of ordinary skill in the art as of the effective filing date to combine the teachings of the '709 application, Hoof, Ardeleanu, and Clinical Trial NCT03387852 to arrive at the claimed invention. An ordinary artisan would have been motivated to do so, and have a reasonable expectation of success, since all three reference teach combination immunotherapies to treat asthma. As evidenced by Hoof, the use of blood eosinophil counts was routinely used to assess patients for immunotherapy for asthma, and as evidenced by Clinical Trial NCT03387852, the claimed dosage schedule of the two antibodies was also known in the art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Murphy (US 20140271658 A1, cited in IDS) teaches the administration of an IL-33 antibody for the treatment of asthma (para. 0043-0044). Murphy further teaches the administration of maintenance doses of the above antibody two weeks apart (para. 0124-0129).

No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER JOHANSEN whose telephone number is (571)272-0280. The examiner can normally be reached Monday-Friday, 8:00 to 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on (571) 272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER JOHANSEN/            Examiner, Art Unit 1644                  

/AMY E JUEDES/            Primary Examiner, Art Unit 1644